 



Exhibit 10.1

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(January 1, 2016)

 

This Amendment to Terminaling Services Agreement is made as of the 1st day of
January, 2016 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Apex Oil Company, Inc., a Missouri
corporation (“Customer”).

 

RECITALS

 

A.           Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (collectively, the
“Agreement”), which Agreement provides for the storage and handling of various
petroleum products as specified therein at the Terminal Facilities.

 

B.           Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.Definitions. All capitalized terms not otherwise expressly defined herein
shall have the respective meanings given thereto in the Agreement.

 

2.Amendments.

 

2.1           Terminal Facility. Terminal agrees, pursuant to the terms and
provisions of the Agreement, to reserve at its terminaling facility located at
Foot of Mullanphy St, St. Louis, Missouri (the “St. Louis Facility”) dedicated
storage for Customer’s Products in tanks having gross shell capacity of 347,820
barrels and the St. Louis Facility will be deemed a “Terminal Facility” for
purposes of the Agreement.

 

2.2           Term. The initial term with respect to the St. Louis Facility
shall commence on January 1, 2016 and continue for a period of one (1) year (the
“Initial Term”). The agreement for storage at the St. Louis Facility shall
automatically renew for successive one year terms after the end of the Initial
Term (each such renewal term, the “Renewal Term” and, collectively, the “Renewal
Terms”) unless either party notifies the other party in writing at least one
hundred twenty (120) days prior to expiration of the Initial Term or the then
current Renewal Term for the St. Louis Facility, as applicable, of its intent to
cancel this agreement, in which event this agreement will terminate with respect
to the St. Louis Facility at the end of such Initial Term or such Renewal Term,
as applicable.

 

 

 

  

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3           Charges.

 

2.3.1           Basic Charges. Customer agrees to pay the per barrel storage
rate listed on Schedule B for the St. Louis Facility (the “Storage Rates”) on a
monthly basis for the product volumes listed on Schedule B (the “Stipulated
Volumes”) and Customer further agrees to pay any applicable Excess Storage Fees
and Ancillary and Additive Services Fees as provided in the Agreement.

 

2.3.2           Marketing Fee. On or before the tenth calendar day following the
last day of each calendar quarter, Customer will send to Terminal a
certification signed by an officer or other authorized representative of
Customer providing Terminal with a calculation and all back-up information
(collectively “Quarterly Marketing Fee Certification”) supporting Customer’s
calculation of the Quarterly Marketing Fee (defined below) relating to sales of
asphalt at the St. Louis Facility during the applicable calendar quarter,
including the following:

 

(1)gross sales for all Product sold by Customer from the St. Louis Facility
during the relevant quarterly period less the sum of the following:

 

(2)cost of goods sold, consisting of the weighted average inventory cost for
Product sold during the period based on actual cost for Product or additives
purchased from third parties and agreed transfer prices mutually determined by
Customer and Terminal for Product supplied by Customer;

 

(3)total out-of-pocket costs of Customer for heat applied to the Product in the
Tanks;

 

(4)demurrage costs paid to owners of vessels for deliveries of Product into the
St. Louis Facility plus costs of inspections of the Product; and

 

(5)the basic storage charges paid by Customer under Section 2.3.1 above.

 

The result of such calculation shall be referred to as the “Marketing Margin.”
The “Quarterly Marketing Fee” payable to Terminal shall equal [**] percent
([**]%) of the Total Marketing Margin. Terminal’s Quarterly Marketing Fee shall
be payable on or before the last day of the month following the end of the
applicable calendar quarter, payable in cash or by other delivery of immediately
available funds such as wire or ACH transfer. If for any relevant period the
Quarterly Marketing Fee Certification results in a negative number, then
Customer will not be required to make a Quarterly Marketing Fee payment to
Terminal and said negative number shall be carried forward until a positive
Quarterly Marketing Fee is owed, at which time the negative number shall be
netted out.

 

2.3.3           Additive and Ancillary Service Fees. Schedule C of the Agreement
shall be amended to include a $[**] per barrel charge for ethanol truck loading
services at all Terminal Facilities.

 

2.4           Schedules. Schedules A, B and C of the Agreement shall be amended
to reflect the foregoing and the addition of the St. Louis Facility.

 

2.5           Stipulated Volumes. Schedule B of the Agreement shall be further
amended to reduce the Stipulated Volumes at the Jacksonville Terminal Facility
by 162,070 barrels and increase the Stipulated Volumes at the Salisbury Terminal
Facility by 17,978 barrels, each effective January 1, 2016.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

3.          No Other Modifications. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

[Signature Page Immediately Follows]

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 



  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Ken Fenton   Name: Ken
Fenton   Title: Executive Vice President         APEX OIL COMPANY, INC.        
By: /s/ Jeff Call   Name: Jeff Call   Title: President



 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE A

 

(Effective as of January 1, 2016)

 

TERMINAL FACILITIES AND INITIAL CONTRACT TERMS

 

Terminal Facility   Initial Contract Term

Albany

 

  2 Year

Baltimore

 

  3 Years

Blakeley Island

 

  N/A

Chesapeake

 

  2 Years

Gates

 

  1 Year

Glenmont

 

  2 years

Greensboro

 

 

3 years

Commencing 1-1-2015

     

Jacksonville

 

  3 Years

Newark

 

  5 Years Salisbury  

3 Years

Commencing when tanks are available for service

      St. Louis  

1 Year

Commencing 1-1-2016

 

This Amended Schedule A reflects all revisions to the Agreement as of January 1,
2016.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE B 

(Effective as of January 1, 2016)

 

STIPULATED VOLUMES AND TYPES OF PRODUCT

 

 

    Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Salisbury   St. Louis   Total Stipulated
Volumes/bbl   762,062   853,900   N/A   78,400   101,178   1,779,779   664,107  
251,618   433,000   147,123       5,071,167 (excluding biodiesel and asphalt)
Biodiesel volumes/bbl                                   500           500
Asphalt Stipulated Volumes/bbl               165,000                          
347,820   512,820

 

This Amended Schedule B reflects all revisions to the Agreement as of January 1,
2016.

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE C 

(Effective as of January 1, 2016)

 

STORAGE RATES PER BARREL*

 





    Albany     Baltimore     Blakeley Is     Chesapeake     Gates     Glenmont  
  Greensboro     Jacksonville     Newark     Salisbury     St. Louis   Storage
Rates/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]         Biodiesel Storage Rates/bbl      
                                                            $ [**]              
  Asphalt Storage Rates/bbl                           $ [**]                    
                               $ [** ]

 

 



 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

ADDITIVE & ANCILLARY SERVICE FEES*

 







    Albany     Baltimore     Blakeley Is     Chesapeake     Gates     Glenmont  
  Greensboro     Jacksonville     Newark     Salisbury     St. Louis   Generic
Gas Additive/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]
    $ [**]     $ [**]     $  [**]   $  [**]       N/A   Proprietary Gas
Additive/bbl     N/A       N/A       N/A       N/A       N/A       N/A       N/A
      N/A       N/A       N/A       N/A   Ethanol Blending/bbl   $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]       N/A   Biodiesel Blending/bbl   $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]       N/A   Gasoline Blendstocks/bbl   $ [**]     $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]       N/A
  Red Dye Injection/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]    
$ [**]     $ [**]     $ [**]     $ [**]     $ [**]       N/A   Lubricity
Additive/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]    
$ [**]     $ [**]     $ [**]     $ [**]       N/A   Cold Flow Additive/bbl   $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]       N/A     $ [**]
    $ [**]     $ [**]       N/A   Octane Booster Blending/bbl   $ [**]       N/A
      N/A       N/A       N/A       N/A       N/A       N/A       N/A       N/A
      N/A   Rail Car Unloading/bbl   $ [**]       N/A       N/A     $ [**]      
N/A       N/A       N/A     $ [**]       N/A       N/A       N/A   Barge
Imports/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]    
$ [**]     $ [**]     $ [**]     $ [**]       N/A   Barge Exports/bbl   $ [**]  
  $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]       N/A   Pipeline Service Fee/month   $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]       N/A   Pipeline Throughput Fee/bbl   $ [**]     $ [**]     $ [**]    
$ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]      
N/A   Truck Unloading Fee/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]   Asphalt
Heating Charge (per heater)     N/A       N/A       N/A       at cost       N/A
      N/A       N/A       N/A       N/A       N/A     $ [**]/hour Tank Transfer
Fee/bbl   $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]     $ [**]     $ [**]     $ [**]   Ethanol Truck Loading Fee/bbl
  $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $ [**]     $
[**]     $ [**]     $ [**]       N/A  



 

* Subject to adjustment as provided in Section 4.6.

 

This Amended Schedule C reflects all revisions to the Agreement as of January 1,
2016.

  

 



